On writ of certiorari (326 U. S. 105) to review a judgment of the Court of Claims holding that where the plaintiff was admittedly indebted to the Reconstruction Finance Corporation, a Government agency, for a balance due on the corporation’s participation in a bank loan to plaintiff; and where the Government was admittedly indebted to the plaintiff for refund of processing and floor stock taxes paid by it under'the Agricultural Adjustment Act, the amount due to the plaintiff for such refund was properly set off against the balance due by the plaintiff to the corporation.
The judgment of the Court of Claims was affirmed by the Supreme Court March 25, 1946.
Mr. Justice Black delivered the opinion of the Court, holding:
1. The jurisdiction of the Court of Claims to hear and determine counterclaims on the part of the Government against any claimant is not dependent upon the preliminary intergovernmental steps which precede court action.
2. Where plaintiff’s indebtedness to Reconstruction Finance Corporation exceeded the Government’s in*825debtedness to plaintiff for taxes illegally collected; and where plaintiff brought action in the Court of Claims to recover the taxes paid, after the General Accounting-Office had directed the treasury to pay the tax refund to the RFC instead of to plaintiff; jurisdiction of the Court of Claims to hear and determine the Government’s counterclaim based on plaintiff’s indebtedness to RFC was not dependent upon whether the Comptroller General exceeded his authority in so directing the payment OT flip fov Y’PTnTHi
3. The purpose of the statute (28 U. S. Code 250) giving the Court of Claims jurisdiction to hear and determine all set-off's and counterclaims or other demands on the part of the Government against any claimant was to permit the Government to have adjudicated in one suit all controversies between it and those granted permission to sue it, whether the Government’s interest had been entrusted to its agencies of one kind or another.
4. An indebtedness owing by the plaintiff to the Reconstruction Finance Corporation was a claim or “demand on the part of the Government” against plaintiff which the Government could set up as a counterclaim in the Court of Claims, under the statute, in an action by plaintiff to recover an indebtedness owing by the-Government for taxes illegally collected.